Citation Nr: 0314002	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  00-18 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to the service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to recognition of [redacted]
, the veteran's 
daughter, as the veteran's "child" for Department of Veterans 
Affairs benefits on the basis that [redacted]
 became permanently 
incapable of self-support before attaining the age of 
eighteen.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1999 and January 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In the July 1999 rating decision, the RO 
denied the claim of service connection for coronary artery 
disease as secondary to the service-connected PTSD.  In the 
January 2000 rating decision, the RO denied the claim of 
entitlement to recognition of [redacted]
, the veteran's daughter, 
as the veteran's "child" for VA benefits on the basis that 
[redacted]
 became permanently incapable of self-support before 
attaining the age of eighteen.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).  

38 C.F.R. § 19.9(a)(2)(ii) provides that if, following the 
notice to provide information and identify evidence to 
substantiate a claim, the Board denies a benefit sought in 
the pending appeal and an appellant submits relevant evidence 
after the Board's decision but before the expiration of the 
one-year period following the notice, that evidence shall be 
referred to the agency of original jurisdiction (AOJ).  

38 C.F.R. § 19.9(a)(2)(ii) provides that if any evidence so 
referred, together with the evidence already of record, is 
subsequently found to be the basis of an allowance, the 
award's effective date will be the same as if the Board had 
granted the benefit in the appeal pending when the notice was 
provided. 

The CAFC also held that although 38 C.F.R. § 19.9(a)(2)(ii) 
permits an appellant to submit evidence to the AOJ after the 
Board denies a benefit, it prejudices claimants by not 
providing the one-year period to submit evidence before the 
Board denies a claim, because under 38 U.S.C.A. § 7104(b), 
the Secretary of VA is authorized to reopen such claims only 
if new and material evidence is presented.

The development letter that was mailed to the veteran on May 
2, 2001, reflects that the RO told him to provide information 
or identify evidence to substantiate his claim by April 23, 
2001, which was before the date of the letter, and that if he 
did not provide information or identify evidence by that 
date, the RO would decide his claim based on the evidence or 
record and any VA examinations or medical opinions.  




Also, the RO told the veteran that if information or evidence 
is received within one year from the date of the letter, and 
if they decide that he is entitled to VA benefits, they may 
be able to pay him from the date that they received his 
claim.

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

Inasmuch as the case must be remanded to the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - obtaining records and 
affording the veteran a VA examination.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.



3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for his PTSD 
and coronary artery disease for the 
period from August 1992 to the present, 
and for [redacted]
's muscular dystrophy and 
any other disorder that he claims 
precluded her from being self-supportive 
prior to her eighteenth birthday for the 
period from the date of her birth to the 
present.  After obtaining any necessary 
authorization, the RO should obtain any 
medical records not currently on file.  
Regardless of the veteran's response, the 
RO should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.

In any event, the RO should obtain all 
records from the VA outpatient clinic in 
Beaumont, Texas, for the period from 
August 1992 to the present.

Also, the RO should obtain any additional 
records from Drs. GGO and RLS (initials) 
regarding treatment for the veteran and 
[redacted]
 from April 2001 to the present.  
The RO should ask Drs. GGO and RLS to 
provide any bases for their opinions 
regarding a relationship between the 
veteran's coronary artery disease and 
PTSD.

Additionally, the RO should obtain all 
records from the University of Texas 
Health Science Center at Houston 
regarding treatment for [redacted]
's muscular 
dystrophy.

All information which is not duplicative 
of evidence already of record should be 
associated with the claims file.




4.  The RO should ask the veteran whether 
he has ever filed any disability claims 
regarding his coronary artery disease and 
PTSD, and whether he has ever filed any 
claims for Social Security disability 
benefits.  The RO should ask the veteran 
to provide detailed information regarding 
any disability claim(s) other than for 
Social Security disability benefits, to 
include about the nature of any claim(s) 
and the location(s) of medical records 
and decision(s) regarding such claim(s).

If the veteran responds in the 
affirmative, the RO should make 
reasonable efforts to obtain any medical 
records and decision(s) regarding any 
disability claim(s) filed by the veteran, 
including contacting the Social Security 
Administration (SSA) and obtaining the 
decision(s) and medical records 
pertaining to any claim(s) for Social 
Security disability benefits.

5.  The RO should ask the veteran to 
provide detailed information about 
[redacted]
's employment history (if she has 
ever worked), both before and after her 
eighteenth birthday, to include 
identities and addresses of all 
employers, including work-study programs 
during college; dates of employment; 
gross earnings from such employment; 
nature of such employment; and any 
reasons for leaving employment.

Based on the veteran's response, the RO 
should obtain any additional evidence 
regarding [redacted]
's employment history.




6.  The RO should contact the Social 
Security Administration (SSA) and obtain 
any medical records and decision(s) 
regarding the grant of Supplemental 
Security Income payments to [redacted]
 
effective November 1999.

7.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

8.  Following the above, the RO should 
arrange for a special cardiology 
examination of the veteran by a 
cardiologist or other appropriate 
available medical specialist including on 
fee basis if necessary for the purpose of 
ascertaining the interrelationships, if 
any, between the veteran's coronary 
artery disease and service-connected 
PTSD.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

Any further indicated studies should be 
performed.  

The cardiologist should render an opinion 
as to whether it is as likely as not that 
the veteran's coronary artery disease was 
caused by or permanently worsened by the 
service-connected PTSD.  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
cardiologist must address the following 
medical issues:

(1) The baseline manifestations which are 
due to the effects of the coronary artery 
disease;

(2) The increased manifestations which, 
in the cardiologist's opinion, are 
proximately due to the service-connected 
PTSD; based on medical considerations, 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the coronary artery disease is 
proximately due to the service-connected 
PTSD.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

9.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate issues of entitlement to 
service connection for coronary artery 
disease as secondary to the service-
connected PTSD, and entitlement to 
recognition of [redacted]
, as the veteran's 
"child" for VA benefits on the basis that 
[redacted]
 became permanently incapable of 
self-support before attaining the age of 
eighteen.  

With regard to the service connection 
issue, the RO should consider 38 C.F.R. 
§ 3.310 (2002) and Allen v. Brown, 7 Vet. 
App. 439 (1995), as applicable.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded, and the veteran's claims file should be made 
available to the representative for the preparation of a VA 
Form 646 (statement of accredited representative in appealed 
case) or its equivalent.  Thereafter, the case should be 
returned to the Board for further appellate, if in order.  
The Board intimates no opinion as to any final outcome 
warranted.  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims on appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


